Citation Nr: 1724050	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  13-08 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right hip disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1971 to June 1971. 

This claim is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The claim was previously before the Board in April 2015, at which time it was remanded for further development.


FINDING OF FACT

A right hip disability pre-existed the Veteran's entrance to active duty and did not increase in severity beyond its natural progression during service.


CONCLUSION OF LAW

The criteria for service connection for a right hip disability have not been met. 38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3, 3.09 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Neither the Veteran in this case nor his representative has referred to any deficiencies in either VA's duty to notify or to assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran is presumed in sound condition when entering service except for defects noted when examined and accepted for service.  38 U.S.C.A. § 1111.  When a pre-existing disability is noted upon entry into service, a veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  In this circumstance, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran, not VA, to establish an increase in severity.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

Independent medical evidence generally is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service," unless the underlying condition, itself, as contrasted with its mere symptoms, has worsened.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and after service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In November 1962, at age 14, the Veteran underwent surgery to treat a hip fracture.  He then joined the Army in February 1971 and separated 4 months later.  He asserts that the preexisting hip disability was permanently aggravated by this active duty service.  

Service treatment records from May 1971 indicate that the Veteran was experiencing intermittent right hip pain of such severity that he wished to be discharged.  

At the time of separation in June 1971, a medical board proceeding concluded that the disability existed prior to service and was not aggravated by service.   

In a February 2013 letter, a VA doctor explained that, based on information provided by the Veteran concerning his pre-service hip injury and his military service, it was "reasonable to extrapolate" that the activity performed during basic training "contributed to" the progression of his degenerative joint disease.  

In September 2013, the Veteran underwent a VA examination.  At that time, the VA examiner noted endstage degenerative changes to the right hip, but concluded that there were no residuals or symptoms due to the Veteran's pre-service hip injury.  The examiner also noted that the Veteran did not seek medical treatment for his hip from 1971 to 2010, a fact contradicted by the record.  She also did not address the Veteran's competent reports of right hip pain since service, nor did she address any possible aggravation of the pre-existing injury by service.  

Because of such inconsistencies, the Board remanded the claim for an additional examination in April 2015.  In September 2015, the Veteran underwent a VA examination.  Following a physical examination and review of the whole of the Veteran's service treatment records, the examiner concluded that the Veteran's pre-service right hip injury was less likely than not permanently aggravated by his military service.  

As rationale, the examiner noted that the nature of the injury with fragment residual would make it more likely that the Veteran would develop arthritis in the hip.  X-rays taken of the Veteran's hip after entry into service showed no injury, trauma or progression of the pre-service injury.  The examiner further noted that a pre-service letter dated December 1970 showed that the Veteran was obese and had elevated uric acid since 1965.  The examiner listed each service treatment record related to the Veteran's right hip, and concluded that there was no objective medical evidence of record to support an ongoing chronic medical problem related to the Veteran's right hip.  Private medical records showed the Veteran was first treated for arthritis in the hip in 2008.  The examiner noted that obesity was well recognized in medical literature as a significant contributing factor in the progression of degenerative joint disease.  The Veteran's pre-service records indicated obesity, and VA treatment records from 2009 to the present indicated long-term morbid obesity was present.  In addition, the examiner explained that gout, which had been present since 1965, could also contribute to degenerative changes.  

In September 2016, the Veteran again underwent a VA examination in relation to his right hip.  Following a physical examination and review of the Veteran's service treatment records and post-service medical records, to include x-rays, the VA physician concluded that the Veteran's right hip disability, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  As rationale, she explained the Veteran's disability in detail, indicating that there was no specific injury alleged in the 4 months that the Veteran was in service and that there were no complications related to the pre-service injury other than scoliosis due to a leg length discrepancy related to the surgical treatment of the pre-service condition. 

In this case, the evidence clearly and unmistakably shows a right hip disorder existed prior to the Veteran's military service, which began in February 1971.  All lay and medical records support a finding that the disability pre-existed service.  However, the probative medical evidence of record indicates that it did not increase in severity beyond the natural progression during service and, therefore, service connection is not warranted. 

The Board places great probative value on the opinion provided by the VA examiner in September 2015.  In this regard, the examiner noted the pre-service injury and the factors she determined were the cause of the Veteran's right hip degenerative joint disease.  The examiner reasoned that the Veteran's excessive weight and the very nature of the pre-service injury contributed to the subsequent development of degenerative joint disease.  Thus, given these facts, the examiner opined that the Veteran's right hip disability was not related to or aggravated by his military service.  

The Board notes that the examiner reviewed the claims file, to include the Veteran's contentions, his service treatment records, and post-service treatment records, and conducted a physical examination.  As such, the opinion was based on an accurate and complete factual premise.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Therefore, the Board accords great probative weight to the September 2015 VA examiner's opinion. 

As noted above, the Board finds that the September 2013 VA examination report is internally inconsistent and did not address aggravation; therefore, it is afforded little probative weight, if any, on the question of the etiology of the Veteran's disability.  Similarly, the Board finds that the September 2016 VA examination report lacks a proper rationale for the examiner's conclusion and, thus, is afforded no probative weight.

The only medical opinion of record that links the Veteran's current right hip degenerative joint disease to his military service is the February 2013 letter from the VA doctor.  However, the Board finds that the letter is speculative in nature and lacks a sufficient rationale for its conclusion.  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Board notes, however, a medical opinion may not be discounted solely because the examiner did not review the claims file.  See Nieves-Rodriguez, supra. 

However, here, the VA doctor merely indicated that the "activity performed" during basic training contributed to the Veteran's current disability without explaining what the activity was, or how it caused the Veteran's disability.  Thus, the opinion is being afforded little, if any, probative weight.

The only sufficiently probative medical opinion of record weighs against a finding that service connection is warranted.  The September 2015 VA examiner conducted an in-depth review of the Veteran's treatment history and claims, described the symptoms, and provided reasoned analyses as to why the current diagnosis of degenerative joint disease was unrelated to the Veteran's military service.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not he reviewed prior clinical records and other evidence).

The Board notes that the Veteran is competent to describe the current nature of his right hip disability.  However, he is not competent to offer an opinion as to whether his military service aggravated such disability beyond the natural progression. In this regard, the question of aggravation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the Board finds that the impact, if any, of the Veteran's activities during his military service on his pre-existing hip disability is a complex medical question as such involves the knowledge of the nature and expected progression of skeletal system disorders.  As such, the question of whether the Veteran's pre-existing right hip disability increased beyond its natural progression during service may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, while the Veteran is certainly competent to report as to his symptomatology and his military service, the Board finds that the medical opinion provided regarding whether his pre-existing hip disability was permanently aggravated in service is more probative than the Veteran's lay assertions.

Therefore, the Veteran's claim for service connection for a right hip disability must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.




ORDER

Service connection for a right hip disability is denied.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


